Title: To James Madison from James Taylor, 5 December 1810
From: Taylor, James
To: Madison, James


Sir
Chillicothe Ohio Decr. 5th. 1810
I think it my duty to inform you that a man by the name of Benja. W. Lad from Virginia and Genl. Duncan McArthur of this state has lately made a number of entrys & surveys on lands that have been sold out by the U:States West of the line run by Ludlow from what he supposed the head branch of the Little Miami to the head of the Sciota. It is beleived and I have no doubt but that Ludlow struck the Sciota some distance below the head of that river. This Mr Lad has set out from this place a few days ago for Washington in order to Obtain patents for his surveys and then it is said intends Ejecting some of the people in possession under the purchases from the UStates. It is thought that there is a variation of five degrees against the Va. Military claim, that is that the line is run that much too far to the right or East. I had a conversation with Mr. Galletine when I was last in the City, on this subject and stated to him my impression, and that I had no doubt but the Goverment would suffer the Officers & Soldiers of the Va. Cont line to locate the lands above the Indian boundary line & which might be found to lay between a true line to be run from the Source of one river to the other, and the line run by Ludlow when it was extended to the Sciota. I had under taken to locate Warrants for a number of Officers & indeed had a good many of my own, and I was much pressed by a Gentleman who was concerned with me to make locations on this land but I positively refused to suffer one to be located on any land sold by the Goverment, and I gave it as my opinion that the Goverment, if it was found had sold land that ought to belong to the Officers & Soldiers of the state of Va. would do them justice, by giving them other lands of equal value else where.
I am well informed that about 32,000 Acres have lately been located by those Men covering the U:States lands. I give this information in confidence in order that the Goverment may if they wish be ready to meet the Case when the surveys are presented to Obtain patents, if this should reach you in time.
I have notifed Genl: Jas Findley of the fact and do suppose he will give Mr. Galletine information on the subject.
You must pardon this hasty scrall as I have not time to Copy it before the Mail leaves this. I have the honor to be with great respect Sir Your Obedt Servt.
James Taylor
